Citation Nr: 0906390	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for tuberculosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the VA 
RO in Philadelphia, Pennsylvania.  

The claim for service connection for tuberculosis has been 
previously denied in a final decision issued in June 1980.  
Although the RO adjudicated this service connection claim on 
the merits in the May 2006 rating decision, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
recharacterized the issue as encompassed by those set forth 
on the title page.  

During the course of his appeal, the Veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in January 2009.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  A June 1980 rating decision denied a claim for 
entitlement to service connection for tuberculosis; the 
Veteran was notified in writing of the RO's determination and 
did not appeal.   

3.  Evidence added to the record since the June 1980 rating 
decision as to the Veteran's claim is new as it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, but does not relate to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for tuberculosis.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for tuberculosis.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

With respect to claim to reopen, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in letters dated in February 2006 and December 
2007 the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Specifically, both the February 2006 and the December 
2007 letters informed the Veteran of the specific technical 
meanings of "new" and "material," as well as the bases for 
the denial in the prior decision and described the type of 
evidence that would be necessary to substantiate the elements 
that were found insufficient in the previous denial.  It also 
informed him as to disability ratings and effective dates.  
The claim was last adjudicated via a supplemental statement 
of the case (SSOC) in October 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post-service private 
treatment records.  Also of record and considered in 
connection with the appeal is the Veteran's testimony at his 
January 2008 Travel Board hearing, along with various written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2008).  However, with exception, 
38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

As noted above, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000). 

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998). 


B.  Service Connection for Tuberculosis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and active tuberculosis becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Analysis

As noted above, service connection for tuberculosis was 
denied in a June 1980 rating decision.  The Veteran was 
notified of this decision and of his appeal rights at that 
time and did not appeal the decision.  It was held that there 
was no evidence of active tuberculosis.   The June 1980 
rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.302.  

In the Veteran's application, received in November 2005, he 
requested that his claim for entitlement to service 
connection for tuberculosis be reopened.  Evidence added to 
the record since the June 1980 rating decision includes 
various statements in support of the claim from the Veteran 
and his representative, testimony from a Travel Board 
hearing, and various private treatment records.  

In June 1980, the Veteran's initial claim was disallowed as 
it was not shown that, although a skin test had shown an 
active tuberculin reaction, he had tuberculosis. Although 
service treatment records, dated from March to April 1980, 
show findings of a positive IPPD skin test, no toxicity was 
noted, and initial evaluation and chest X-ray revealed no 
evidence of active pulmonary tuberculosis.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the June 1980 rating decision 
regarding the Veteran's service connection claim is new, but 
not material.  Specifically, private treatment records, along 
with the Veteran's and his representative's statements and 
testimony, are new, in that they are evidence that has not 
been considered by the RO.  They are not material, in that 
they do not relate to an unestablished fact necessary to 
establish the claim, i.e., this new evidence fails to show 
that he has the claimed disability, tuberculosis.  

The Veteran contends that he contracted tuberculosis in 
service that currently shows signs of active process.  He 
asserts that this disability has been manifested by medical 
findings of calcified granulomas, bronchitis and asthma.  
These assertions are supported by oral testimony provided by 
the Veteran and his representative in his January 2008 
hearing, which corroborate his reported symptomatology. In 
January 2009, the Veteran testified that he was taking 
medication for bronchitis, which had had its onset in 1985 or 
1987, several years post-service. While the Board recognizes 
that in his January 2008 Travel Board hearing, the Veteran 
provided a medical history of receiving current treatment for 
tuberculosis, there is no medical opinion to support his 
assertion. 

A review of the remainder of the evidence added to the record 
since June 1980 similarly fails to even suggest that the 
Veteran has tuberculosis. Objective medical evidence of 
record since service, to include private treatment records 
dated from June 2004 to March 2006, are also negative for 
findings of active tuberculosis.  Although a March 2006 
private radiographic examination reveals results that 
indicate tiny nodular densities in the left lung base 
suggesting calcified granulomas, the remainder of the lungs 
were clear, no focal infiltrates were noted, there was no 
lymphadenopathy, and the heart was normal in size. Therefore, 
as the post-June 1980 evidence is not both new and material, 
the claim is may not be reopened. 
ORDER

New and material evidence has not been received to reopen the 
claim for service connection for tuberculosis; the appeal is 
denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


